                                                                 MELANIE D. MORGAN, ESQ.
                                                             1   Nevada Bar No. 8215
                                                                 VATANA LAY, ESQ.
                                                             2   Nevada Bar No. 12993
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: melanie.morgan@akerman.com
                                                                 Email: vatana.lay@akerman.com
                                                             6
                                                                 Attorneys for Plaintiff Bank of America, N.A.
                                                             7
                                                                                                    UNITED STATES DISTRICT COURT
                                                             8
                                                             9                                          DISTRICT OF NEVADA

                                                            10
                                                                 BANK OF AMERICA, N.A.,                                 Case No.: 2:17-cv-00159-RFB-GWF
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                      Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 v.
AKERMAN LLP




                                                            13
                                                                 MANCHESTER      PARK   HOMEOWNERS                      SECOND STIPULATION AND ORDER FOR
                                                            14   ASSOCIATION; NEVADA ASSOCIATION                        EXTENSION OF TIME TO FILE
                                                                 SERVICES, INC.; MASON HILL AVENUE                      RESPONSE TO MOTION TO DISMISS
                                                            15   TRUST; FERRELL STREET TRUST; AND
                                                                 SATICOY BAY LLC, SERIES 10727 MASON                    (SECOND REQUEST)
                                                            16   HILL AVE.;

                                                            17                        Defendants.

                                                            18

                                                            19                Plaintiff Bank of America, N.A. ("BANA"), and defendants Mason Hill Avenue Trust,

                                                            20   ("Mason Hill"), Ferrell Street Trust (“Ferrell”), and Saticoy Bay LLC, Series 10727 Mason Hill Ave

                                                            21   (“Saticoy Bay”) (collectively “Defendants”) stipulate as follows:

                                                            22                1.    Defendants filed a motion to dismiss BANA's complaint on November 1, 2018. ECF

                                                            23   No. 26. BANA's response is currently due on December 14, 2018, per ECF No. 30.

                                                            24                2.    The parties are engaged in settlement discussions which may result in a complete

                                                            25   resolution of this matter. Allowing the parties' additional time to explore settlement before BANA

                                                            26   responds to Defendants' motion to dismiss will serve the purposes of efficiency and judicial economy.

                                                            27   ///

                                                            28
                                                                                                                  1
                                                                 47255732;1
                                                             1                3.   The parties stipulate that BANA shall have until January 14, 2019 to file its response

                                                             2   to Defendants’ motion to dismiss.

                                                             3                4.   This is the parties' second request for an extension of this deadline, and is not intended

                                                             4   to cause any delay or prejudice to any party.

                                                             5    Dated this 13th day of December, 2018.                Dated this 13th day of December, 2018.
                                                             6    AKERMAN LLP                                           LAW OFFICE OF MICHAEL F. BOHN
                                                             7
                                                                   /s/ Vatana Lay                                        /s/ Michael F. Bohn
                                                             8    MELANIE D. MORGAN, ESQ.                               MICHAEL F. BOHN, ESQ.
                                                                  Nevada Bar No. 8215                                   Nevada Bar No. 1641
                                                             9    VATANA LAY, ESQ.                                      2260 Corporate Circle, Suite 480
                                                                  Nevada Bar No. 12993                                  Henderson, Nevada 89074
                                                            10    1635 Village Center Circle, Suite 200
                                                                  Las Vegas, Nevada 89134                               Attorneys for Saticoy Bay LLC, Series 10727
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                          Mason Hill Ave., Mason Hill Avenue Trust, and
                                                                  Attorneys for Bank of America, N.A.                   Ferrell Street Trust
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19
                                                                              IT IS SO ORDERED.
                                                            20                                                           ______________________________________
                                                                                                                         UNITED STATES DISTRICT JUDGE
                                                            21
                                                                                                                                 December 14, 2018
                                                                                                                         DATED:_______________________________
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 47255732;1
